UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA
               v.                                        Criminal No. 13-330 (JDB)
PAUL MOORE, Jr.,

         Defendant.


                                MEMORANDUM OPINION

       Before the Court is [12] defendant Paul Moore, Jr.’s motion to modify conditions of

release, which the government opposes [13]. Upon consideration of the defendant’s motion, the

government’s opposition, applicable law, and the entire record herein, the Court will deny the

defendant’s motion.

                                      BACKGROUND

       On November 13, 2013, Moore was arrested in Southeast Washington, D.C. following a

brief chase on foot. Police officers observed Moore adjusting his waistband as if he were armed,

and approached him. When he then fled, police gave chase. The government alleges that during

the chase, an officer recovered a handgun that had fallen out of Moore’s waistband. During a

search of his person after the arrest, the government alleges, police officers recovered various

controlled substances. A grand jury subsequently returned an indictment charging Moore with

unlawful possession with intent to distribute cocaine base; simple possession of a controlled

substance; unlawful possession of a firearm and ammunition by a convicted felon; and using,

carrying, and possessing a firearm during a drug trafficking offense. In December 2013, at

Moore’s initial appearance, Magistrate Judge Facciola found that no conditions of release would




                                               1
reasonably assure the safety of the community and ordered him held without bond. Moore has

now moved the Court to permit his release pending trial.

                                      LEGAL STANDARD

       The Bail Reform Act provides that, to detain a defendant before trial, the government

must establish “that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community.” 18 U.S.C. § 3142(e). The

Court may reconsider prior bond determinations based upon new information bearing on the

pretrial release issue. See id. § 3142(f)(2)(B) (permitting court to reopen bond hearing if court

finds that “information exists which was not known to the movant at the time of the hearing and

that has a material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required . . . .”); United States v. Ali, No. 11-

106, 2013 WL 47472011 (D.D.C. Sept. 5, 2013) (“Congress clearly intended that courts be able

to reopen and reconsider prior bond determinations.”).

                                          DISCUSSION

       After considering the four factors set out in section 3142(g),1 the Court finds by a

preponderance of the evidence that no condition or set of conditions will reasonably assure the

safety of the community.




       1
         Those factors are: (1) the nature and circumstances of the offense charged, including
whether the offense involves a minor victim; (2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including the person's character, physical and
mental condition, family ties, employment, financial resources, length of residence in the
community, community ties, past conduct, history relating to drug or alcohol abuse, criminal
history, and record concerning appearance at court proceedings; and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the person's
release.
                                                 2
I.     Nature and Circumstances of the Offenses Charged

       First, the nature and circumstances of the offenses charged strongly favor detention.

Moore has been charged with several serious charges involving drug trafficking and unlawful

possession of a firearm. Moreover, he proffers no new facts bearing on the serious nature and

circumstances of the offenses charged.

II.    Weight of the Evidence Against Defendant

       The weight of the evidence against Moore also strongly favors detention. The

government alleges that, during the chase, an officer recovered a loaded handgun that had fallen

out of Moore’s waistband. The government also alleges that, during a search of Moore’s person

following his arrest, officers found a plastic bag containing nineteen ziplock bags of crack

cocaine, five ecstasy pills, nineteen unused ziplock bags, and $339 in cash. Once again, Moore

does not proffer any new facts that bear on the weight of the evidence against him.

III.   History and Characteristics of the Defendant

       Moore’s history and characteristics strongly favor detention. Moore argues that he is a

lifelong resident of D.C.; that he has family in the area; and that although he has a prior record, at

the time he was arrested in this case he was compliant with his D.C. supervision requirements.

He notes, though, that the record indicates that he had not been reporting to Maryland authorities.

The government points out that Magistrate Judge Facciola has already considered that Moore is a

lifelong resident of D.C. and that he has a family in the area. Those facts therefore add nothing to

his motion. Further, the government submits that Moore’s history demonstrates his inability to

comply with community supervision. Specifically, the government notes that at the time he was

arrested in this case, he was on probation; the government also notes that his supervised release

for an unrelated conviction was revoked. Even if he had been compliant with his D.C.



                                                  3
supervision requirements up until the point when he was arrested, he was on probation for

convictions for armed robbery and use of a handgun during the commission of a crime of

violence. The Court thus finds that Moore’s criminal history and characteristics continue to

weigh strongly in favor of detention.

IV.     The Nature and Seriousness of the Danger to Any Person or the Community That
        Would Be Posed by the Defendant’s Release

        The nature and seriousness of the danger to any person or the community strongly favor

detention. That Moore is a lifelong D.C. resident and that he has family in the area does not

diminish the nature and seriousness of the danger he poses to the community. He is charged with

serious offenses, including unlawful possession of a firearm by a convicted felon and a drug

trafficking offense. He has prior convictions for armed robbery and use of a handgun during the

commission of a crime of violence. Moreover, he has proffered no new facts to alter Magistrate

Judge Facciola’s previous detention order.

                                        CONCLUSION

        Because of the nature and circumstances of the offenses Moore is charged with, the

potential sentence he faces, the weight of the evidence against him, his history and

characteristics, and the danger he poses to the community, the Court finds by a preponderance of

the evidence that no conditions of release would reasonably assure the safety of the community.

Hence, pretrial detention of Moore continues to be appropriate in this case. The Court will

therefore deny Moore’s motion to modify conditions of release. A separate order has issued this

date.

                                                                             /s/
                                                                         JOHN D. BATES
                                                                    United States District Judge




                                               4
Dated: March 31, 2014




                        5